Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 7/28/2021.
Claims 1 and 5 are pending.
The previous rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Thakre et al. and Kamble et al is withdrawn in view of applicant’s amendment.
The previous rejections of claim 5 under 35 U.S.C. 103 as being unpatentable over Thakre or Kamble in view of Juda is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al. (Journal of Molecular Liquids 241 (2017) 1044–1058).
Krishnan discloses an Ag/CuO/bentonite nanocomposite comprises Ag and CuO nanoparticles intercalated into the bentonite surfaces.  The Ag/CuO/bentonite nanocomposite shows excellent antibacterial activities against Gram-positive strain Staphylococcus aureus (S. aureus) and Gram-negative strain Escherichia coli (E. coli) (Asbtract).  
The recitation of "for removing bacteria and organic waste from water" is directed to the intended use of the claimed invention, it must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If .
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. as applied to claim 1 above, and further in view of Zarrinkhameh et al (Korean J. Chem. Eng., 31(7), 1187-1193 (2014)).
Krishnan discloses incorporating Ag and CuO nanoparticles into bentonite nanocomposite to be used as an antibacterial material against Gram-positive strain Staphylococcus aureus (S. aureus) and Gram-negative strain Escherichia coli (E. coli) (abstract).  Zarrinkhameh discloses cation exchange membranes prepared by solution casting technique using cation exchange resin powder as functional groups agent and tetrahydrofuran as solvent and modified by silver nanoparticles. The modified membranes containing Ag nanoparticles showed good ability in decrease of Escherichia coli growth rate (abstract).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to combine the Ag/CuO/bentonite nanocomposite taught by Krishnan and silver modified cation exchange membranes taught by Zarrinkhameh in wide range applications including in water purification system to remove bacteria such as Gram-positive strain Staphylococcus aureus (S. aureus) and Gram-negative strain Escherichia coli (E. coli). “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Younis (Seventh International Water Technology Conference Egypt 1-3 April 2003) in view of Krishnan et al. (Journal of Molecular Liquids 241 (2017) 1044–1058) and Zarrinkhameh et al (Korean J. Chem. Eng., 31(7), 1187-1193 (2014)).
.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

9/17/2021